Exhibit 10.2

 

Peyton J. Marshall, Ph.D.   August 15, 2005 23 Beaver Pond Road     Lincoln, MA
01773    

 

Dear Peyton,

 

On behalf of V.I. Technologies, Inc. (“Vitex” or “the Company”), I am very
pleased to extend an offer of employment to you. The following summarizes the
terms of your anticipated employment with Vitex. Of course, not all of the terms
and requirements of your employment can be set forth in this letter, and I
encourage you to contact me or Stephen Andre in Human Resources with any
questions you may have.

 

1. Position: Your initial position will be as Executive Vice President and Chief
Financial Officer reporting to the CEO. As a Vitex employee, we expect that you
will perform any and all duties and responsibilities normally associated with
your position in a satisfactory manner and to the best of your abilities at all
times. Your responsibilities will include Finance and Administration/Facilities,
Investor Relations/Public Relations, and Information Technology.

 

2. Starting Date/Nature of Relationship: Your employment with Vitex will begin
on August 17, 2005. No provision of this letter shall be construed to create an
express or implied employment contract, or a promise of employment for any
specific period of time. Your employment at Vitex is at-will employment, which
may be terminated by you or Vitex at any time for any reason with or without
advance notice.

 

3. Compensation/Benefits: Your initial Base Pay shall be annualized at $240,000
minus customary deductions for federal and state taxes and the like, and shall
be paid in accordance with the Company’s usual payroll practices. Assuming you
are still employed by Vitex at the time of payment, you will also be eligible to
receive an Annual Cash Bonus targeted at 35% of your annual Base Pay, at the end
of each calendar year that you are employed by the Company. The award and amount
(which may be less than or greater than the target amount) of any Annual Cash
Bonus shall be determined at the sole discretion of Vitex, based on the
achievement of mutually agreed upon performance goals (both individual and
Company) and your continued employment with the Company. Any Annual Cash Bonus
will be paid within sixty (60) days following the end of the year to which it
relates. Any annual Cash Bonus for 2005 will be pro-rated based on your start
date.



--------------------------------------------------------------------------------

In connection with your employment, and subject to approval of the Vitex Board
of Directors, you will be granted an initial option to purchase 545,000 shares
of common stock (“Initial Option Grant”) in Vitex at fair market value at the
time of grant, pursuant to the terms of a formal stock option agreement. Neither
the formal Stock Option Certificate nor any applicable Vitex stock plan creates
any obligation on the Company’s part to employ you for any particular period of
time. The options, which to the extent permitted by law shall be incentive stock
options, will become exercisable on a time-based basis at the rate of 1/48th per
month beginning on September 17, 2005 and continuing as set forth in your stock
option certificate. Subject to Section 5 below and the terms of your Stock
Option Certificate and the applicable stock option plan, upon termination of
employment, you shall have three months to exercise any unexercised, vested
options.

 

In addition to your compensation, you may take advantage of various benefits
offered by the Company, including Vitex’s medical, disability and life
insurance, dependent care and medical flexible spending plans, 401(k) plan, and
paid vacation and holiday time. These benefits, of course, may be modified or
changed from time to time at the sole discretion of the Company. Vitex’s present
benefit structure and other important information about the benefits for which
you may be eligible are available from Human Resources. Where a particular
benefit is subject to a formal plan (for example, medical insurance or life
insurance), eligibility to participate in and receive any particular benefit is
governed solely by the applicable plan document. Vacation and holidays are
governed by Company policy. Subject to those policies, you will be eligible to
accrue up to 4 weeks of vacation and 10 holidays each year. Should you ever have
any questions about Vitex benefits, you should ask the Company for a copy of the
applicable plan document or policy.

 

4. Confidentiality/Proof of Employability: Our offer is contingent on your
execution of the attached Employee Non-Disclosure, Non-Competition and
Inventions Agreement. This Agreement is necessary to protect the Company’s trade
secrets, confidential information and/or goodwill. Also, your employment is
contingent on your provision of all documents required to verify your
eligibility to work in the United States.

 

5. Termination of Employment/Severance and Other Benefits: As stated, your
employment with Vitex is at-will, which means that either you or Vitex may end
the employment relationship at any time, for any reason, with or without notice.
Not withstanding the foregoing, if you are terminated as set forth in this
section, the Company will provide you with the severance and benefits set forth
in this section, conditioned upon your timely execution of a separation
agreement, in a form acceptable to the Company, containing a general release of
claims against the Company.

 

a. If your employment is terminated by the Company without Cause (as defined in
the Addendum, attached hereto) within three years of the start of your
employment or if you resign for Good Reason (as defined in the Addendum) within
three years of the start of your employment, then in exchange for a complete
release of claims by you, the Company will pay you severance of six



--------------------------------------------------------------------------------

month’s base pay, paid out over time in accordance with the Company’s then-
current payroll practices, and will continue to pay its portion of the cost to
continue your medical and dental coverage for six months following the
termination date. In addition, you will have twelve months from the date of your
termination to exercise any stock options that are exercisable as of your
termination date, provided that such extension may cause the options to become
non-qualified options.

 

b. If your employment is terminated by the Company without Cause (as defined in
the Addendum, attached hereto) after the third anniversary of your first day of
employment with the Company, or if you resign for Good Reason (as defined in the
Addendum) after the third anniversary of your first day of employment with the
Company, then in exchange for a complete release of claims by you, the Company
will pay you severance of one year’s base pay, paid out over time in accordance
with the Company’s then-current payroll practices, and will continue to pay its
portion of the cost to continue your medical and dental coverage for one year
following the termination date. In addition, you will have twelve months from
the date of your termination to exercise any stock options that are exercisable
as of your termination date, provided that such extension may cause the options
to become non-qualified options.

 

c. If, within twelve months following a Change of Control (as defined in the
Addendum), your employment is terminated by you for Good Reason (as defined in
the Addendum) or by the Company for reasons other than Cause (as defined in the
Addendum), then in lieu of 5(a) or 5(b) and in exchange for a complete release
of claims by you, the Company will pay you severance of one year’s base pay,
paid out over time in accordance with the Company’s then-current payroll
practices, and will continue to pay its portion of the cost to continue your
medical and dental coverage for one year following the termination date. In
addition, any outstanding options shall become automatically exercisable at the
time of such termination or resignation and shall be reflected in the terms of
your Stock Option Certificate. You will have twelve months from the date of your
termination to exercise any exercisable stock options.

 

6. Certifications: You hereby agree, represent and warrant that (i) neither your
execution of this offer letter nor your becoming an employee of Vitex will cause
you to be in violation of any post-employment restrictive covenants (e.g.,
non-competition/confidentiality agreements) with any prior employer; (ii) you
understand that the Company will not ask for nor accept any confidential
information belonging to any such employer; and (iii) you will honor all such
valid agreements.

 

7. Miscellaneous: This letter, together with the attached Addendum, the Employee
Non-Disclosure, Non-Competition and Inventions Agreement, and your Incentive
Stock Option Certificate, constitutes our entire offer regarding the terms and
conditions of your employment with the Company. It supersedes any prior
agreements or other promises or statements (whether oral or written) regarding
the offered terms of employment. As we have discussed, the Company intends to
adopt, as soon as practicable, indemnification agreements for all of its
officers, at which time you shall be offered such an agreement.



--------------------------------------------------------------------------------

The terms of your employment shall be governed by the law of the Commonwealth of
Massachusetts, without giving effect to conflict of law principles. By accepting
this offer of employment, you agree that any action, demand, claim or
counterclaim in connection with your employment with Vitex, or any separation of
employment (whether voluntary or involuntary) from Vitex, shall be resolved in a
court of competent jurisdiction in the Commonwealth of Massachusetts by a judge
alone, and you waive and forever renounce your right to a trial before a civil
jury.

 

You may accept this offer of employment and the terms and conditions hereof by
signing the enclosed additional copy of this letter and returning it to Samuel
Ackerman.

 

Sincerely,

/s/ Samuel K. Ackerman

--------------------------------------------------------------------------------

Samuel K. Ackerman, M.D.

Chairman and CEO

Agreed and Accepted

/s/ Peyton J. Marshall

--------------------------------------------------------------------------------

Peyton J. Marshall, Ph.D.

Date: August 17, 2005

(Please date after you sign)



--------------------------------------------------------------------------------

ADDENDUM – Definitions Applicable to Marshall Employment Agreement

 

(a) For purposes hereof, “Cause” shall mean willful misconduct by Marshall or
willful failure by Marshall to perform his responsibilities to the Company
(including, without limitation, breach by Marshall of any provision of any
employment, consulting, advisory, non-disclosure, non-competition or other
similar agreement between Marshall and the Company) that continues for fifteen
(15) days after the CEO has given written notice to Marshall specifying in
reasonable detail the manner in which Marshall has failed to perform such duties
or comply with such directions.

 

(b) For purposes hereof, “Good Reason” means any of the following:

 

i. a material or substantial diminution of Marshall’s responsibilities or the
loss of the title of Chief Financial Officer, which the Company or its successor
has failed to remedy within fifteen (15) days following Marshall’s delivery to
the Company or its successor of written notice of such diminution of
responsibilities or loss of title;

 

ii. an alteration of Marshall’s direct reporting structure such that he no
longer reports directly to the CEO of the Company or its successor;

 

iii. a reduction in Marshall’s Base Pay following a merger or acquisition;

 

iv. any change to Marshall’s duties or the Company’s relocation, if such change
would require excessive additional travel or relocation of Marshall’s sole
assigned office to a location in excess of sixty (60) miles from Marshall’s
principal residence as existed immediately prior to the date of such change; or

 

v. material breach by the Company or its successor of the terms of Marshall’s
employment agreement with the Company or its successor (including the failure to
grant equity promised thereunder).

 

(c) For purposes hereof, a “Change of Control” means the occurrence of any of
the following events:

 

i. a merger or consolidation in which

 

1. the Company is a constituent party, or

 

2. a subsidiary of the Company is a constituent party and the Company issues
shares of its capital stock pursuant to such merger or consolidation,

 

In the case of (1) or (2) above, except any such merger or consolidation
involving the Company or a subsidiary in which the holders of capital stock of
the Company immediately prior to such merger or consolidation continue to hold
immediately following such merger or consolidation at



--------------------------------------------------------------------------------

least 51%, by voting power and economic interest, of the capital stock of
(A) the surviving or resulting entity or (B) if the surviving or resulting
entity is a wholly owned subsidiary of another entity immediately following such
merger or consolidation, the parent entity of such surviving or resulting
entity; or

 

ii. the sale, in a single transaction or series of related transactions,

 

1. by the Company of all or substantially all of the assets of the Company
(except where such sale is to a wholly owned subsidiary of the Company) or

 

2. by the stockholders of the Company of at least 51%, by voting power and
economic interest, of the then-outstanding capital stock of the Company.